NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LOUIS KERLINSKY,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2{)12-'7118

Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 09-1934, Judge Frank Q.
Nebeker.

ON MOTION

Before PROST, MAYER, and REYNA, Circuit Judges.
PER CURIAM.
O R D E R

The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely. Louis Kerlinsky responds.

On March 31, 2011, the United States Court of Ap-
peals for Veterans Claims entered judgment in Ker-

LOU[S KERLINSKY V. SHINSEKI 2

linsky’s case. The court received Kerlinsky’s notice of
appeal on May 10, 2012, 406 days after the date of judg-
ment.

To be timely, a notice of appeal must be filed with the
Court of Appeals for Veterans Claims within 60 days of
the entry ofjudgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1); see also Henderson u.
Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the language of
Section 7292(a) "clearly signals an intent" to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as imposed on
appeals from a district court to a court of appeals). The
statutory deadline for taking an appeal to this court is
jurisdictional and thus mandatory. See Bowles v. Russell,
551 U.S. 205 (2007). Because Kerlinsky’s appeal as to the
underlying judgment was filed 346 days outside of the
statutory deadline for taking an appeal to this court, we
must dismiss the appeal. `

To the extent that Kerlinsky is seeking review of the
Veterans Court’s April 25, 2012, denial of his motion to
vacate judgment, Kerlinsky has presented no explanation
in his brief or response as to why the mandate should be
recalled and we discern no error in the Veterans Court’s
holding that recalling mandate was not warranted under
the circumstances. We therefore summarily affirm the
decision. See Joshua v. Um`ted Stcztes, 17 F.3d 378, 380
(Fed. Cir. 1994) (summary affirmance of a case "is appro-
priate, inter alt'a, when the position of one party is so
clearly correct as a matter of law that no substantial
question regarding the outcome of the appeal exists").

Accordingly,
IT Is ORDERED THAT:

(1) The motion is granted-in-part.

3 LOUIS KERLINSKY V. SHINSEKI

(2) The appeal of the March 31, 2011, Veterans Court
decision is dismissed.

(3) The Veterans Court’s April 25, 2012, denial of mo-
_ tion to vacate judgment is summarily affirmed.

(4) Each side shall bear its own costs.

Fos THE CoURT

AUG 1 3 2[112

fs/ J an Horbaly
Date J an Horbaly
Clerk
cc: Louis Kerlinsky
Renee Gerber, Esq. $!)LED
APPEALS FUF¥

82 6 u'&`l'?l°l':'UFilEDEll:AL C[RCU\T

- AUG '| 3 2012
Is_sued As A Mandate: AUG l 3 2012 JAN HDRBALY